           Case 1:21-cv-06735-LTS Document 3 Filed 08/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PATRICIO R. MAMOT,

                            Plaintiff,
                                                                    21-CV-6735 (LTS)
                     -against-
                                                                  TRANSFER ORDER
 WALGREENS PHARMACY,

                            Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is a resident of Long Island City, Queens County, New York, brings this

pro se action, alleging that Defendant violated his rights in Queens County, New York. For the

following reasons, this action is transferred to the United States District Court for the Eastern

District of New York.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1). A defendant corporation generally resides “in any

judicial district in which such defendant is subject to the court’s personal jurisdiction with

respect to the civil action in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than

one judicial district, a defendant corporation generally “shall be deemed to reside in any district
           Case 1:21-cv-06735-LTS Document 3 Filed 08/16/21 Page 2 of 4




in that State within which its contacts would be sufficient to subject it to personal jurisdiction if

that district were a separate State.” 28 U.S.C. § 1391(d). 1

       Plaintiff filed this complaint regarding events occurring in Queens County, New York.

Plaintiff does not allege that a substantial part of the events or omission underlying his claim

arose in this District. Although Defendant arguably resides in this judicial district, it also resides

in the Eastern District of New York. See 28 U.S.C. §§ 1391(c)(2); 112(b), (c). Thus, while this

Court appears to be an appropriate venue for this action, it is clear that the United States District

Court for the Eastern District of New York is also a proper venue for this action. See 28 U.S.C.

§ 1391(b)(2).

       Although venue appears to be proper here, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.



       1
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).


                                                   2
           Case 1:21-cv-06735-LTS Document 3 Filed 08/16/21 Page 3 of 4




Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under section 1404(a), transfer appears to be appropriate in this case. The underlying

events occurred in Queens County, where Defendant resides, and Queens County falls within the

Eastern District of New York. See 28 U.S.C. § 112(a). Venue is therefore proper in the Eastern

District of New York. See 28 U.S.C. § 1391(b). Based on the totality of the circumstances, the

Court concludes that it is in the interest of justice to transfer this action to the United States

District Court for the Eastern District of New York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. Whether Plaintiff should be permitted to proceed further

without prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this Court. This order closes this case.


                                                   3
            Case 1:21-cv-06735-LTS Document 3 Filed 08/16/21 Page 4 of 4




         The Clerk of Court is further directed to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 16, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                   4
